IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,818


EX PARTE KENOL LUXAMA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 11937-A IN THE 344TH DISTRICT COURT

FROM CHAMBERS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
more than 400 grams of cocaine with intent to deliver and sentenced to fifty years' imprisonment. 
The Fourteenth Court of Appeals affirmed his conviction. Luxama v. State, No. 14-04-674-CR (Tex.
App. - Houston [14th], delivered February 14, 2006, no pet.).  
	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify Applicant that his conviction had been affirmed and that he
could file a pro se petition for discretionary review.  Appellate counsel filed an affidavit with the trial
court stating that he informed Applicant's wife that the appeal had been affirmed, and was told he
had no duty to file a petition for discretionary review for Applicant.  Counsel did have a duty to
inform Applicant timely that he could file a pro se petition for discretionary review.  Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-04-674-CR that affirmed his conviction in Case No. 11937 from the 344th Judicial District Court of
Chambers County.  Applicant shall file his petition for discretionary review with the Fourteenth
Court of Appeals within 30 days of the date on which this Court's mandate issues.
	Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).

Filed: January 16, 2008
Do not publish